DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20100071319 by Raniwala (“Raniwala”) [Note different interpretations and identifications of various elements, as necessitated by the amendment. For Applicant’s convenience, underlined portions below correspond to modifications presently formulated as necessitated by the most recent amendments, as compared to the previous Office Action.]
Regarding Claim 15, Raniwala teaches a method for protecting a filter vent (“through-hole 36”, Para 0018, Fig. 1; note that said hole has capability of restricting some types of media to go through, and at the same time allows venting, thus it may be characterizable as a “filter vent”) from contents of a container (Para 0020: “liquid level or fill line 42”), including steps of: 
providing a gas permeable baffle (“34”, Para 0018, said baffle 34 is shown as having been already provided, in Fig. 1) including only a single perforation (the cylindrically shaped region of the baffle 34 represents a single/only perforation, in other words the baffle does not have other perforations), wherein the baffle 34 is situated between a mouth 12 of the container 10 and a liner (top side of “closure cap 18”, Para 0019 is flat/planar, smooth, and made as an impermeable material layer , thus representing a liner) and the baffle 34 is attached directly to a surface (particularly an underside thereof) of the liner, wherein a filter vent 36 is situated on the liner such that the liner supports a filter 36 (details above) of the filter vent (because the hole 36 is through the “closure cap 18” which represents the liner, the liner is therefore supporting a filter of the filter vent 36 as a hole in the middle of the liner);
engaging a filter cap (filter cap 18 - so regarded because it is a cap and because it has the capability of filtering a fluid, through hole 36 – is shown as having been already engaged, in top part of said cap, as detailed above, is necessarily included as part of the filter cap 18, thus the cap includes the liner (Fig. 1, Para 0017) and filter vent 36 (Fig. 1); 
permitting gas (“air”, Para 0021) exchange between an interior of the container and the filter vent 36, through the baffle 34 (particularly, through the hole portion of the baffle 34 layer, see Fig. 1; Para 0021: “air can pass through the membrane [nn. 38, thus air flows through the baffle 34 itself] to permit equalization”); and 
with the baffle 34, protecting the filter vent 36 from contact with the contents (“liquid”, Para 0020, also see Fig. 1) situated in the interior of the container 10 (note that the baffle 34 together , and in cooperation with the “hydrophobic” membrane 38, accomplish protection  against liquid penetration, Para 0021).

Regarding Claim 16, Raniwala further teaches that the providing step is further defined as sealingly engaging a gas permeable (Para 0010: “flow of air across the air permeable membrane”) point baffle (center of baffle 34 represents a baffle as it restrains/baffles flow together and in cooperation with the “hydrophobic” membrane 38, see Para 0018 discussed above) to the liner 18. Regarding the limitation “sealingly engaging”, note the engaging attachment between baffle 34 and liner (flat portion of cap 18), as shown sealed – i.e. closely attached thereto - in Fig. 1.

Regarding Claim 17, Raniwala further teaches that protecting the filter vent 36 is further defined as the step of completely barring contact between the contents (a solid / granulated content comprising solid particles larger than the micron-size pores of the membrane 38  is entirely prevented from contacting the vent 36; alternatively, a water-based “liquid” content - see “hydrophobic” above, Fig. 1 – is completely prevented from flowing across the baffle 34) of the container 10 and the filter vent 36. Additionally in the alternative, note no contact being possible between the contents and the vent 36, as disclosed in Fig. 1. 

Regarding Claim 18, Raniwala further teaches that said protecting the filter vent is defined as a step selected from: 
limiting contact between the contents of the container 10 and the filter vent 36;  retarding contact between the contents of the container and the filter vent 36; or/and both limiting and retarding contact between the contents of the container and the filter vent. Note that a solid / granulated content comprising solid particles larger than the micron-size pores of the membrane 38 is entirely prevented from contacting the vent 36; alternatively, a “liquid” content like the liquid shown in Fig. 1 is either (A) limited in contact and retarded in its flow across the thickness of the baffle 34 (and at the same time, across the thickness of the membrane 38) owing to the low permeability of the membrane 38, or (B) completely prevented from flowing across the thickness of the baffle 34 (and at the same time, across the thickness of the membrane 38) owing to the hydrophobic nature of the material the membrane 38 is made of. For reference, note previously indicated non-patent literature on “hydrophobic” (Gore, Page 1, Para 3 :”Hydrophobic membrane vents allow components to breathe … while preventing the water ingress”) and Darcy’s Law article on Wikipedia (Page 2, flow rate equation Q demonstrating retardation of a liquid flow through a porous medium).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Raniwala in view of US Pat 8758488 issued to Wickland (“Wickland”).
Regarding Claim 19, Raniwala is silent about the sealingly engaging step is performed by heat steaking.
However, Wickland teaches that heat steaking can be advantageously used to sealingly engage a baffle similar to Raniwala’s (Gore-Tex layer 200, Fig. 11-12) onto an underside of a cap similar to Raniwala’s (“inside surface 202 of the top 204 of a screw-on cap 206”), similarly aimed to prevent a content of a container from contacting a vent (perforations 208, Figs. 11-12). Wickland teaches that the advantage of heat steaking is that it produces “it fuses with the polypropylene to form a unitary, sealed seam which is impenetrable by liquid or vapor” (Col. 4 line 55 – col. 5 line 8).
It would have been obvious to a person of ordinary skill in the art having the teachings of Raniwala and Wickland before them at the time the application was filed, to modify Raniwala’s method to further include that the already anticipated step of sealingly engaging (by Raniwala, see above) is accomplished through heat-staking, as taught by Wickland. A person of ordinary skill in the art  would have appreciated the advantage of  heat steaking the baffle 34 onto the liner (top/flat portion of cap 18, details above), “to form a unitary, sealed seam which is impenetrable by liquid or vapor” (Wickland, col. 5 lines 6-8).

Response to Arguments
Applicant's arguments filed 3/19/21 regarding the claim and drawing objections, as well as the 35 USC 112a-b rejections of all Claims (Pages 5 – 6 first two Paras), have been fully considered and – in light of the amendment - are persuasive. In light of the amendment, the related objections and rejections have been withdrawn. 
Applicant's arguments regarding the 35 USC 102 rejections of Claim 15 (Page 6, 2nd and 3rd Para) and the 35 USC 103 rejection of Claim 19 have been considered but are moot because the arguments do not apply to the current interpretation references (and element identification) as being used in the current rejection (note that unlike in the previous Office Action, the liner is recognized to be represented by Raniwala’s flat/planar top portion of cap 18, while the baffle is understood as being represented by element 36. More details are offered above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VALENTIN NEACSU/Examiner, Art Unit 3731